MEMORANDUM OPINION
                                       No. 04-12-00200-CV

                                        Kandy E. SWAIM,
                                            Appellant

                                                 v.

                                      Robert M. SWAIM, Jr.,
                                             Appellee

                     From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2009-CVG-000185-D4
                            Honorable Oscar J. Hale, Jr., Judge Presiding

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: October 31, 2012

DISMISSED

           Appellant has filed a motion to dismiss this appeal, stating that both appellant and

appellee are informing the court that they have settled their dispute. Therefore, we grant the

motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against

appellant. See id. 42.1(d).


                                                      PER CURIAM